O’Donnell, J.,
dissenting.
{¶ 12} Respectfully, I dissent.
{¶ 13} Crim.R. 32(C) provides, “A judgment of conviction shall set forth the plea, the verdict or findings, and the sentence.”
{¶ 14} Here, Culgan seeks writs of mandamus and/or procedendo to compel the trial court to resentence him, asserting that the judgment entry signed by the court makes no mention of his plea or the manner in which the conviction occurred and is therefore not a final appealable order.
{¶ 15} The facts of this case, however, belie Culgan’s claims. Not only did Culgan appeal from the court’s sentencing entry, but in that appeal, he presented only two assignments of error: (1) error in imposing consecutive sentences and (2) error in finding him to be a sexual predator. State v. Culgan, Medina App. No. 02CA0073-M, 2003-Ohio-2713, 2003 WL 21221966, ¶ 5, 15. In that appeal, Culgan never raised the issue of a final appealable order, and unlike the appellant in State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-3330, 893 N.E.2d 163, ¶ 3, he was not deprived of the opportunity to appeal his conviction. Moreover, in rejecting his appeal, the appellate court noted that Culgan had pleaded guilty to the counts for which he was convicted. Culgan, 2003-Ohio-2713, 2003 WL 21221966, ¶ 3.
{¶ 16} In order to obtain an extraordinary writ, Culgan must demonstrate that he has no adequate remedy at law. State ex rel. Weaver v. Adult Parole Auth., 116 Ohio St.3d 340, 2007-Ohio-6435, 879 N.E.2d 191, ¶ 8. He patently fails in this regard because the discussion of the appellate court reveals that he has been afforded this relief. Mandamus will not issue to compel a vain act. State ex rel. Moore v. Malone, 96 Ohio St.3d 417, 2002-Ohio-4821, 775 N.E.2d 812, ¶ 38. Accordingly, neither mandamus nor procedendo is a proper form of relief in this instance.
{¶ 17} The trial court entry as contained in the record before us reveals Culgan’s convictions for corrupting another with drugs, two counts of unlawful sexual conduct with a minor, and attempted pandering obscenity involving a *538minor. Requiring the trial court to resentence Culgan to achieve literal compliance with Crim.R. 32(C) elevates form over substance.
Clifford J. Culgan, pro se.
Dean Holman, Medina County Prosecuting Attorney, and Russell A. Hopkins, Assistant Prosecuting Attorney, for appellees.
{¶ 18} Thus, I do not believe that Culgan’s position is well taken, and I would deny the writs.
Lundberg Stratton, J., concurs in the foregoing opinion.